Appeal by the defendant from (1) an amended judgment of the Supreme Court, Queens County (Clabby, J.), rendered October 2, 1987, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon her previous conviction of attempted robbery in the third degree under indictment No. 4120/86, and (2) a judgment of the same court, also rendered October 2, 1987, convicting her of criminal sale of a controlled substance in the fifth degree, upon her plea of guilty, and imposing sentence.
Ordered that the amended judgment and the judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues *649which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Kunzeman, Hooper, Sullivan and O’Brien, JJ., concur.